Exhibit 10.1
 
 
TERM LOAN AGREEMENT
dated as of July 20, 2010
among
APACHE CORPORATION,
THE LENDERS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
CITIBANK, N.A.,
BANK OF AMERICA, N.A., and
GOLDMAN SACHS BANK USA,
as Co-Syndication Agents,
 
J.P. MORGAN SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC.,
BANC OF AMERICA SECURITIES, LLC and
GOLDMAN SACHS BANK USA
as Co-Lead Arrangers and Joint Bookrunners
 
 

 



--------------------------------------------------------------------------------



 



TERM LOAN AGREEMENT
     THIS TERM LOAN AGREEMENT, dated as of July 20, 2010, is among APACHE
CORPORATION, a Delaware corporation (“Borrower”), the LENDERS (as defined below)
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and CITIBANK,
N.A., BANK OF AMERICA, N.A. and GOLDMAN SACHS BANK USA, as Co-Syndication
Agents.
RECITALS
     A. Borrower, Lenders, the Administrative Agent and the other Agents desire
to enter into this Agreement to set forth the terms and conditions pursuant to
which Lenders will make available to Borrower a multiple advance senior term
loan on a non-revolving basis for the purposes set forth in this Agreement.
     B. Borrower, Lenders, the Administrative Agent, and the other Agents party
hereto hereby agree as follows:
ARTICLE I
Definitions
     SECTION 1.1 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Acquisitions” means the acquisitions to be consummated pursuant to the
Purchase and Sale Agreements.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agents” means each of the Administrative Agent and the Co-Syndication
Agents.

 



--------------------------------------------------------------------------------



 



     “Agreement” means this Term Loan Agreement, as it may be amended,
supplemented, restated or otherwise modified and in effect from time to time.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate in
effect on such day for a one-month interest period plus 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
     “Applicable Percentage” means, with respect to any Lender, (a) before the
Initial Funding Date, the total percentage represented by such Lender’s
Commitment and (b) on and after the Initial Funding Date, the percentage that
the aggregate principal amount of such Lender’s Loans then outstanding
constitutes the amount of the aggregate principal amount of all Loans then
outstanding.
     “Applicable Rate” means, for any day, (i) with respect to any Eurodollar
Loan, the applicable rate per annum set forth below under the caption
“Eurodollar Margin”, or (ii) with respect to the Undrawn Fees payable hereunder,
the applicable rate per annum set forth below under the caption “Undrawn Fee”,
in either case, based upon the ratings by Moody’s, S&P and Fitch, respectively,
applicable on such date to the Index Debt:

                      Undrawn Fee (in   Eurodollar Margin Index Debt Ratings:  
basis points)   (in basis points)
Category 1:   >A/A2
    10.0       150.0  
Category 2:   A-/A3
    12.5       175.0  
Category 3:   BBB+/Baa1
    17.5       200.0  
Category 4:   BBB/Baa2
    25.0       225.0  
Category 5:   <BBB-/Baa3
    35.0       250.0  

     For purposes of the foregoing, (i) if either Moody’s, S&P or Fitch shall
not have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the penultimate sentence of this definition), then
such rating agency shall be deemed to have established a rating in Category 5;
(ii) if the ratings established or deemed to have been established by Moody’s,
S&P and Fitch for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the highest two ratings, unless the highest
two ratings shall fall within different Categories in which case the Applicable
Rate shall be based on the lower of the highest two ratings; and (iii) if the
ratings established or deemed to have been established by Moody’s, S&P and Fitch
for the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s, S&P or Fitch), such change shall be effective as of
the date on which it is first announced by the applicable rating agency. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s, S&P or
Fitch shall change, or if any such rating agency shall cease to be in the

2



--------------------------------------------------------------------------------



 



business of rating corporate debt obligations, Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation. Changes in the Applicable Rate will occur automatically without prior
notice.
     “Arrangers” is defined in Article IX.
     “Asset Sale” means the sale or other disposition of any assets in any
single transaction or series of related transactions for Net Asset Sale Proceeds
of $100,000,000 or more. Notwithstanding the foregoing, any sale or other
disposition of any of the following items shall not constitute an Asset Sale:

  (a)   assets between or among the Borrower and its Subsidiaries;     (b)  
products, services or accounts receivable in the ordinary course of business;  
  (c)   damaged, worn out or obsolete assets or assets no longer used or useful
in the Borrower’s or any of its Subsidiaries’ business;     (d)   cash or cash
equivalents;     (e)   assets transferred in connection with a securitization;
and     (f)   assets subject to any condemnation or casualty event.

     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
     “Authorized Officer” means the Chairman, the President, the Executive Vice
President and Chief Financial Officer and the Vice President and Treasurer of
Borrower, and any officer or employee of Borrower specified as such to the
Administrative Agent in writing by any of the aforementioned officers of
Borrower.
     “Availability Period” means, with respect to any Lender, the period from
and including the Initial Funding Date to but excluding the earlier of
September 28, 2010 and the date of termination of the Commitment of such Lender;
provided, however, that no Commitment of any Lender shall terminate prior to
September 29, 2010 except as provided in Sections 2.8, 4.2, 8.2, 8.3 and 10.4.
     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or consented to,
approval of,

3



--------------------------------------------------------------------------------



 



or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” has the meaning assigned to such term in the Preamble.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Request” means a request by Borrower for a Borrowing in
accordance with Section 2.3, in substantially the form of Exhibit C or any other
form approved by the Administrative Agent.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital” means the consolidated shareholder’s equity of Borrower and its
Subsidiaries plus the consolidated Debt of Borrower and its Subsidiaries.
     “Capital Stock” means:
     (a) in the case of a corporation, corporate or capital stock;
     (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
     (c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
     (d) any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601, et. seq., as amended from time to time.

4



--------------------------------------------------------------------------------



 



     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.16(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans, as such commitment may be (a) reduced from time to time
pursuant to Section 2.8, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.4, and (c) terminated
pursuant to Sections 4.2, 8.2 or 8.3. The amount of the Commitment represents
such Lender’s maximum Loan Exposure hereunder. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.1, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$5,000,000,000.
     “Consolidated Assets” means the total assets of the Borrower and its
subsidiaries which would be shown as assets on a consolidated balance sheet of
Borrower and its subsidiaries prepared in accordance with GAAP.
     “Consolidated Tangible Net Worth” means (i) the consolidated shareholder’s
equity of Borrower and its Subsidiaries (determined in accordance with GAAP),
less (ii) the amount of consolidated intangible assets of Borrower and its
Subsidiaries, plus (iii) the aggregate amount of any non-cash write downs, on a
consolidated basis, by Borrower and its Subsidiaries during the term hereof.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Controlled Group” means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Borrower, are treated as
a single employer under Section 414 (b) or 414 (c) of the Internal Revenue Code
or Section 4001 of ERISA.
     “Co-Syndication Agents” means Citibank, N.A., Bank of America, N.A. and
Goldman Sachs Bank USA, in their capacity as co-syndication agents.
     “Credit Party” means the Administrative Agent or any Lender.
     “Debt” of any Person means indebtedness, including capital leases, shown as
debt on a consolidated balance sheet of such Person prepared in accordance with
GAAP.

5



--------------------------------------------------------------------------------



 



     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Administrative Agent, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the Administrative Agent’s receipt of such certification in form and
substance satisfactory to it, or (d) has become the subject of a Bankruptcy
Event.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the date this Agreement is executed by all parties
name on the signature pages hereto.
     “Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules and regulations (including consent decrees and
administrative orders) relating to public health and safety and protection of
the environment.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
     “Equity Interests” means Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time.

6



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article VIII.
     “Excluded Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower under Section 2.18(b)), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrower with respect to such withholding tax
pursuant to Section 2.16(a).
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if

7



--------------------------------------------------------------------------------



 



such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
(3) Federal funds brokers of recognized standing selected by it.
     “Fitch” means Fitch, Inc. and any affiliate or successor thereto that is a
nationally recognized rating agency in the United States.
     “Foreign Lender” means any Lender that is not organized under the laws of,
or resident, in the United States. For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.
     “GAAP” means generally accepted accounting principles as in effect from
time to time, applied on a basis consistent with the most recent financial
statements of Borrower and its Subsidiaries delivered to the Lenders pursuant
hereto.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Hazardous Material” means (a) any “hazardous substance,” as defined by
CERCLA; (b) any “hazardous waste,” as defined by the Resource Conservation and
Recovery Act; or (c) any pollutant or contaminant or hazardous, dangerous or
toxic chemical, material or substance within the meaning of any other
Environmental Law.
     “Indebtedness” of any Person means all (i) Debt, and (ii) guaranties or
other contingent obligations in respect of the Debt of any other Person.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Index Debt” means senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of Borrower that is not guaranteed by any other
Person or subject to any other credit enhancement.
     “Initial Funding Date” means the date upon which the conditions specified
in Section 4.2 of this Agreement are satisfied (or waived in accordance with
Section 10.2 of this Agreement).
     “Initial Funding Notice” means a notice and certificate of Borrower
executed by an Authorized Officer of Borrower addressed to the Lenders and
delivered to the Administrative Agent, whereby Borrower certifies to its
knowledge satisfaction of all the conditions precedent to the funding under
Section 4.2 of this Agreement.
     “Interest Election Request” means a request by Borrower to convert or
continue a Borrowing in accordance with Section 2.7, in substantially the form
of Exhibit C or any other form approved by the Administrative Agent.

8



--------------------------------------------------------------------------------



 



     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part.
     “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending (a) on the day that
is seven or fourteen days thereafter or, with the consent of the Administrative
Agent and each Lender, another day that is less than fourteen days thereafter or
(b) on the numerically corresponding day that is one or two months thereafter or
with the consent of the Administrative Agent, such other day, in each case as
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
     “Lenders” means the Persons listed on Schedule 2.1 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the applicable British Bankers’ Association Settlement Rate for
deposits in dollars (for delivery on the first day of such Interest Period)
appearing on the Reuters “LIBOR01” screen (or on any successor or substitute
screen provided by Reuters, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such screen
of such service, as reasonably determined by the Administrative Agent and
Borrower from time to time for purposes of providing quotations of interest
rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
     “Lien” means any mortgage, pledge, lien, encumbrance, charge, or security
interest of any kind, granted or created to secure Indebtedness; provided,
however, that, with respect to any prohibitions of Liens on Property, the
following transactions shall not be deemed to create a Lien to secure
Indebtedness; (i) production payments and (ii) liens required by statute and
created in favor of U.S. governmental entities to secure partial, progress,
advance, or other payments intended to be used primarily in connection with air
or water pollution control.

9



--------------------------------------------------------------------------------



 



     “Loan Document” means this Agreement, any Borrowing Request, any Interest
Election Request, any Notice of Extension, any Assignment and Acceptance, any
election notice, the agreement with respect to fees described in
Section 2.11(b), and each other agreement, document or instrument delivered by
Borrower or any other Person in connection with this Agreement, as such may be
amended, restated, supplemented or otherwise modified from time to time.
     “Loan Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans at such time.
     “Loans” means the loans made by the Lenders to Borrower pursuant to this
Agreement.
     “Material Adverse Effect” means, as to any matter, that such matter could
reasonably be expected to materially and adversely affect the assets, business,
properties, condition (financial or otherwise) of Borrower and its Subsidiaries
taken as a whole. No matter shall be considered to result, or be expected to
result, in a Material Adverse Effect unless such matter causes Borrower and its
Subsidiaries, on a consolidated basis, to suffer a loss or incur a cost equal to
at least ten percent (10%) of Borrower’s Consolidated Tangible Net Worth.
     “Maturity Date” means September 29, 2010, or if an extension is requested
by Borrower pursuant to Section 2.6, December 29, 2010.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency in the United States.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount
equal to: (a) the aggregate cash proceeds received by the Borrower or any of its
Subsidiaries in respect of such Asset Sale less (b) the sum of (i) the direct
costs relating to such Asset Sale, including legal, accounting and investment
banking fees, sales commissions, any relocation expenses incurred as a result of
the Asset Sale, and taxes paid or payable as a result of the Asset Sale,
including income taxes payable due to the distribution of such proceeds from a
Subsidiary to the Borrower; (ii) payments made to retire Indebtedness (other
than the Loans) required to be repaid in connection with such Asset Sale; and
(iii) amounts reasonably reserved for adjustment in respect of the sale price of
such asset or assets.
     “Net Financing Proceeds” means with respect to the incurrence or issuance
by the Borrower or any of its Subsidiaries to any Person of any Debt or Equity
Interests, an amount equal to: (a) the gross cash proceeds received by the
Borrower or such Subsidiaries from such incurrence or issuance less (b) all
reasonable and customary underwriting commissions, legal, investment banking,
brokerage and accounting and other professional fees, sales commissions and
other disbursements actually incurred in connection with such sale or issuance.
     “Notice of Extension” means a notice from Borrower, executed by an
Authorized Officer and delivered to the Administrative Agent, which requests an
extension of the then scheduled Maturity Date pursuant to Section 2.6.

10



--------------------------------------------------------------------------------



 



     “Obligations” means, at any time, the sum of (i) the outstanding principal
amount of any Loans plus (ii) all accrued and unpaid interest and Undrawn Fees
plus (iii) all other obligations of Borrower or any Subsidiary to any Lender or
any Agent, whether or not contingent, arising under or in connection with any of
the Loan Documents.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Participants” is defined in Section 10.4(e).
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Pension Plan” means a “pension plan,” as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which a
Borrower or any corporation, trade or business that is, along with a Borrower, a
member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.
     “Person” means any natural person, corporation, limited liability company,
unlimited liability company, joint venture, partnership, firm, association,
trust, government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City which rate may not be the lowest rate offered;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.
     “Property” means (i) any property owned or leased by Borrower or any
Subsidiary, or any interest of Borrower or any Subsidiary in property, which is
considered by Borrower to be capable of producing oil, gas, or minerals in
commercial quantities, (ii) any interest of Borrower or any Subsidiary in any
refinery, processing or manufacturing plant owned or leased by Borrower or any
manufacturing plant owned or leased by Borrower or any Subsidiary, (iii) any
interest of Borrower or any Subsidiary in all present and future oil, gas, other
liquid and gaseous hydrocarbons, and other minerals now or hereafter produced
from any other Property or to which Borrower or any Subsidiary may be entitled
as a result of its ownership of any Property, and (iv) all real and personal
assets owned or leased by Borrower or any Subsidiary used in the drilling,
gathering, processing, transportation, or marketing of any oil, gas, and other

11



--------------------------------------------------------------------------------



 



hydrocarbons or minerals, except (a) any such real or personal assets related
thereto employed in transportation, distribution or marketing or (b) any
interest of Borrower or any Subsidiary in, any refinery, processing or
manufacturing plant, or portion thereof, which property described in clauses
(a) or (b), in the opinion of the Board of Directors of Borrower, is not a
principal plant or principal facility in relation to the activities of Borrower
and its Subsidiaries taken as a whole.
     “Purchase and Sale Agreements” means (a) that certain Purchase and Sale
Agreement, dated as of July 20, 2010, by and between BP America Production
Company, as Seller, and ZPZ Delaware I LLC, as Buyer, relating to the Permian
assets; (b) that certain Purchase and Sale Agreement, dated as of July 20, 2010,
by and between BP Egypt Company and BP Exploration (Delta) Limited, as Sellers,
and ZPZ Egypt Corporation LDC, as Buyer, relating to the Egyptian assets; and
(c) that certain Partnership Interest and Share Purchase and Sale Agreement,
dated as of July 20, 2010, by and between BP Canada Energy, as Seller, and
Apache Canada Ltd., as Buyer, relating to the Canadian assets.
     “Register” has the meaning set forth in Section 10.4.
     “Regulation U” means any of Regulations T, U or X of the Board from time to
time in effect and shall include any successor or other regulations or official
interpretations of said Board or any successor Person relating to the extension
of credit for the purpose of purchasing or carrying margin stocks applicable to
member banks of the Federal Reserve System or any successor Person.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means Lenders having in the aggregate 51% of the
aggregate total Commitments, or, if the Commitments have been terminated,
Lenders holding 51% of the aggregate unpaid principal amount of the outstanding
Obligations.
     “Resource Conservation and Recovery Act” means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 690, et seq., as amended from time to time.
     “Restricted Subsidiary” means any Subsidiary of Borrower that owns any
asset representing or consisting of an entitlement to production from, or other
interest in, reserves of oil, gas or other minerals in place located in the
United States or Canada, including, without limitation, Apache Canada Ltd., a
corporation organized under the laws of the Province of Alberta, Canada, or is
otherwise designated by Borrower in writing to the Administrative Agent.
     “S&P” means Standard & Poor’s and any successor thereto that is a
nationally-recognized rating agency in the United States.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the applicable maximum reserve percentages (including
any basic, marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate, for eurocurrency

12



--------------------------------------------------------------------------------



 



funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
     “subsidiary” means, with respect to any Person, any corporation or other
similar entity of which more than 50% of the outstanding capital stock (or other
equity) having ordinary voting power to elect a majority of the Board of
Directors of such corporation or entity (irrespective of whether or not at the
time capital stock or any other class or classes of such corporation or entity
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned by such Person.
     “Subsidiary” means any subsidiary of Borrower; provided, however, that in
all events the following Persons shall not be deemed to be Subsidiaries of
Borrower or any of its Subsidiaries: Apache Offshore Investment Partnership, a
Delaware general partnership, Apache Offshore Petroleum Limited Partnership, a
Delaware limited partnership, Main Pass 151 Pipeline Company, a Texas general
partnership, and Apache 681/682 Joint Venture, a Texas joint venture.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Transactions” means the execution, delivery and performance by Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “Undrawn Amount” means, at any time, (i) the aggregate maximum amount of
the Commitments at such time, minus (ii) the aggregate principal amount of then
outstanding Loans at such time.
     “Undrawn Fee” is defined in Section 2.11(a).
     “United States” or “U.S.” means the United States of America, its fifty
states and the District of Columbia.
     “Unrestricted Subsidiary” means any Subsidiary of Borrower that is not a
Restricted Subsidiary.
     “Welfare Plan” means a “welfare plan,” as such term is defined in
Section 3(1) of ERISA.

13



--------------------------------------------------------------------------------



 



     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.2 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
     SECTION 1.3 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     SECTION 1.4 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Borrower
notifies the Administrative Agent that Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
ARTICLE II
The Credits
     SECTION 2.1 The Facility; Commitments. Subject to the terms and conditions
set forth herein, each Lender agrees to make Loans to the Borrower in one or
more advances from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) the aggregate principal amount of
such Lender’s Loans exceeding such Lender’s Commitment or (b) the sum of the
aggregate principal amount of outstanding Loans exceeding

14



--------------------------------------------------------------------------------



 



the total Commitments. The Borrower may not reborrow Loans that have been paid
or prepaid and such payment or prepayment shall not reduce any unused
Commitments.
     SECTION 2.2 Loans and Borrowings.
     (a) Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
     (b) Subject to Section 2.13, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of Borrower to repay
such Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 (including any continuation
or conversion of existing Loans made in connection therewith). At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000 (including
any continuation or conversion of existing Loans made in connection therewith);
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten (10) Eurodollar Borrowings outstanding.
     (d) Notwithstanding any other provision of this Agreement, Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
     SECTION 2.3 Requests for Borrowings. To request a Borrowing, Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.2:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

15



--------------------------------------------------------------------------------



 



     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
     SECTION 2.4 [Intentionally Omitted.]
     SECTION 2.5 Funding of Borrowings.
     (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to Borrower by promptly
crediting the amounts so received, in like funds, to an account of Borrower
designated by Borrower from time to time in a written notice to the
Administrative Agent executed by two Authorized Officers of Borrower.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on the requested date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate or a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of Borrower, the interest rate
applicable to Loans made in such Borrowing. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
     SECTION 2.6 Extension of Maturity Date. Subject to the other provisions of
this Agreement and provided that no Event of Default has occurred and is
continuing, the total Commitments shall be effective for the Availability Period
(ending on September 28, 2010). The Maturity Date may be extended one time at
the option of Borrower to December 29, 2010, upon Borrower’s delivery to the
Administrative Agent of a Notice of Extension at least three (3) Business Days
prior to the Maturity Date. In the event that Borrower elects to extend the
Maturity Date pursuant to this Section 2.6, Borrower shall pay to the
Administrative Agent, for the account of Lenders, an extension fee equal to 75
basis points on each Lender’s pro rata

16



--------------------------------------------------------------------------------



 



portion of the Borrowings which remain outstanding at the time of such
extension, which extension fee shall be paid by Borrower in immediately
available funds by wire transfer to Administrative Agent on the date of delivery
of the Notice of Extension. Such extension shall be effective without other or
further action by any party hereto for such additional period.
     SECTION 2.7 Interest Elections.
     (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request (or an ABR Borrowing if no Type is specified) and,
in the case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request (or one week if no Interest Period is
specified). Thereafter, Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
Borrower may, subject to the requirements of Section 2.2(c), elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
     (b) To make an election pursuant to this Section, Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.3 if Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one week’s duration.

17



--------------------------------------------------------------------------------



 



     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies Borrower, then, so long as an Event of Default
is continuing, (i) no outstanding Borrowing may be converted to or continued as
a Eurodollar Borrowing and (ii) unless repaid and provided the Indebtedness has
not been accelerated pursuant to Section 8.3, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
     SECTION 2.8 Termination and Reduction of Commitments.
     (a) Unless previously terminated, the Commitments shall terminate on
September 29, 2010.
     (b) In the event that Borrower is required to make a mandatory prepayment
or Commitment reduction pursuant to Section 2.10, Borrower may elect to
permanently reduce the Commitments by the amount required by Section 2.10.
     (c) Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Loan Exposures would exceed the total Commitments.
     (d) Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one (1) Business Day prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Borrower pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.
     SECTION 2.9 Repayment of Loans; Evidence of Debt.
     (a) Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date or, if earlier, the date on which the Commitment of
such Lender relating to such Loan is

18



--------------------------------------------------------------------------------



 



terminated (except for termination of the Commitment of the assigning Lender
pursuant to Section 10.4(b)).
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of Borrower to repay the
Loans in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by one or
more promissory notes. In such event, Borrower shall prepare, execute and
deliver to such Lender promissory notes payable to the order of such Lender (or,
if requested by such Lender, to such Lender and its registered assigns and in a
form approved by the Administrative Agent). Thereafter, the Loans evidenced by
such promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if any
such promissory note is a registered note, to such payee and its registered
assigns).
     SECTION 2.10 Prepayment of Loans.
     (a) The following amounts shall be applied, at the discretion of the
Borrower, to prepay the Loans or to reduce the Commitments of the Lenders on or
before four (4) Business Days following in the case of paragraphs (i), (ii) and
(iv) of this clause (a), the receipt of any such amounts and, in the case of
paragraph (iii) of this clause (a), the effective date of such credit facility:
     (i) One hundred percent (100%) of the Net Financing Proceeds of any
issuance of Equity Interests to third parties by Borrower or any of its
Subsidiaries on or after July 19, 2010;
     (ii) One hundred percent (100%) of the Net Financing Proceeds of any
incurrence of Debt on or after July 19, 2010 by Borrower or any of its
Subsidiaries under any debt securities or any loan, credit or similar facility
not described in paragraph (iii) below, other than (a) any refinancing of, or
draws under, the existing revolving credit facilities of Borrower or any other
existing Debt of the Borrower or

19



--------------------------------------------------------------------------------



 



any of its Subsidiaries (including Mariner Energy Inc. and its subsidiaries when
they are merged into Borrower or any of its Subsidiaries or become Subsidiaries
of Borrower, as applicable), (b) any debt securities or any loan, credit or
commercial paper or similar facilities entered into for working capital purposes
or otherwise in the ordinary course of business, (c) any commercial paper issued
by Borrower under its existing $1,950,000,000 commercial paper program, and
(d) any securitization facilities entered into in the ordinary course of
business;
     (iii) One hundred percent (100%) of the amount of any commitments under any
credit facility entered into on or after the date hereof by Borrower or any of
its Subsidiaries to provide financing relating to the Acquisitions; and
     (iv) One hundred percent (100%) of the Net Asset Sale Proceeds of any Asset
Sale received on or after July 19, 2010 by Borrower or any of its Subsidiaries.
     (b) Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (c) of this Section.
     (c) Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.8, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.8. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.2. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12 and compensation for break funding, to the
extent required by Section 2.15.
     SECTION 2.11 Fees.
     (a) Borrower agrees to pay to the Administrative Agent (for the ratable
benefit of the Lenders in accordance with their Applicable Percentage) a fee on
the average daily Undrawn Amount (the “Undrawn Fee”) in an amount equal to the
product of the Applicable Rate and the average daily Undrawn Amount. The Undrawn
Fee shall accrue during the period from and including the earlier to occur of
(X) August 2, 2010 or (Y) the Initial Funding Date to but excluding the earlier
to occur of (i) the date on which such Commitment terminates (except for
termination of the Commitment of the assigning Lender pursuant to
Section 10.4(b)) or (ii) the Maturity Date. Accrued Undrawn Fees shall be
payable monthly in arrears on the third Business Day following the end of each
calendar month and on the Maturity Date, commencing on the first such date to
occur after the Initial Funding Date; provided that any Undrawn Fees accruing

20



--------------------------------------------------------------------------------



 



as of the date on which the Commitments terminate shall be payable on demand.
All Undrawn Fees shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
     (b) Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between Borrower and the Administrative Agent.
     (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of Undrawn Fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.
     SECTION 2.12 Interest.
     (a) The Loans comprising each ABR Borrowing shall bear interest on the
daily amount outstanding at the Alternate Base Rate.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest on
the daily amount outstanding at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.
     (c) [Intentionally Omitted.]
     (d) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
     (e) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Loans on the Maturity
Date; provided that (i) interest accrued pursuant to paragraph (d) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment, and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
     (f) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent demonstrable error.

21



--------------------------------------------------------------------------------



 



     SECTION 2.13 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (i) the Administrative Agent determines (which determination shall be
conclusive absent demonstrable error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
     SECTION 2.14 Increased Costs.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
     (b) If any Lender reasonably determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender such
additional amount or

22



--------------------------------------------------------------------------------



 



amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
     (c) A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section (together with the calculation
thereof) shall be delivered to Borrower and shall be conclusive absent
demonstrable error. Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
     SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by Borrower pursuant to Section 2.18 then, in any such event,
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive,
together with the calculation thereof, pursuant to this Section shall be
delivered to Borrower and to the Administrative Agent and shall be conclusive
absent demonstrable error. Borrower shall pay to the Administrative Agent for
the account of such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
     SECTION 2.16 Taxes.
     (a) Any and all payments by or on account of any obligation of Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes;

23



--------------------------------------------------------------------------------



 



provided that if Borrower shall be required to deduct any Indemnified Taxes or
Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) Borrower shall make
such deductions and (iii) Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
     (b) In addition, Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) Borrower shall pay the Administrative Agent and each Lender, within
10 days after written demand therefor, the full amount of any Indemnified Taxes
or Other Taxes paid by the Administrative Agent or such Lender, as the case may
be, on or with respect to any payment by or on account of any obligation of
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto (other than any such penalties or interest arising through the failure
of the Administrative Agent or Lender to act as a reasonably prudent agent or
lender, respectively), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent demonstrable error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by Borrower to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate.
     SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
     (a) Borrower shall make each payment required to be made by it to the
Administrative Agent hereunder (whether of principal, interest or fees, or of
amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. All such payments shall be made to the
Administrative Agent, c/o Loan & Agency Services Group, JPMorgan Chase Bank,
N.A., 1111 Fannin Street, 10th Floor, Houston, Texas 77002-8069, Attention:
Ms. Monica Espitia, telephone no.: 713-427-6557, facsimile no.: 713-427-6307,

24



--------------------------------------------------------------------------------



 



except that payments pursuant to Sections 2.14, 2.16 and 10.3 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties. If insufficient funds are received due to Borrower’s
entitlement to withhold amounts on account of Excluded Taxes in relation to a
particular Lender, such insufficiency shall not be subject to this
Section 2.17(b) but shall be withheld from and shall only affect payments made
to such Lender.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to Borrower or any Subsidiary
or Affiliate thereof (as to which the provisions of this paragraph shall apply).
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of Borrower in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, the Administrative Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with

25



--------------------------------------------------------------------------------



 



interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.17(d), then the Administrative Agent may, in its
discretion, notwithstanding any contrary provision hereof, (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
for the benefit of the Administrative Agent to satisfy such Lender’s obligations
to it under such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its reasonable discretion.
     SECTION 2.18 Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 2.14, or if Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     (b) If any Lender requests compensation under Section 2.14, or if Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then Borrower may
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse or expense to, or warranty by, such Lender
(in accordance with and subject to the restrictions contained in Section 10.4),
all its interests, rights and obligations under this Agreement to an assignee
designated by Borrower which meets the requirements of Section 10.4(b) that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrower (in the case of all other amounts), (iii) the assignee and
assignor shall have entered into an Assignment and Acceptance, and (iv) in the
case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments.

26



--------------------------------------------------------------------------------



 



     SECTION 2.19 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) Fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.11; and
          (b) the Commitment and Loan Exposure of such Defaulting Lender shall
not be included (in either the calculation of aggregate Commitments, outstanding
Obligations or otherwise) in determining whether the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment, waiver
or other modification pursuant to Section 10.2); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the (i) the unanimous consent
of the Lenders or (ii) the consent of such Lender as an “affected” Lender.
In the event that the Administrative Agent and Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Loan Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment.
ARTICLE III
Representations and Warranties
     In order to induce the Lenders and the Agents to enter into this Agreement
and the Lenders to make Loans hereunder, Borrower represents and warrants unto
the Agents and each Lender as set forth in this Article III.
     SECTION 3.1 Organization. Borrower is a corporation, and each of its
Subsidiaries is a corporation or other legal entity, in either case duly
incorporated or otherwise properly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority, permits and approvals, and is in good standing to
conduct its business in each jurisdiction in which its business is conducted
where the failure to so qualify would have a Material Adverse Effect.
     SECTION 3.2 Authorization and Validity. The execution, delivery and
performance by Borrower of this Agreement and each other Loan Document executed
or to be executed by it, are within Borrower’s corporate powers, have been duly
authorized by all necessary corporate action on behalf of it, and do not
(a) contravene Borrower’s articles of incorporation or other organizational
documents, as the case may be; (b) contravene any material contractual
restriction, law or governmental regulation or court decree or order binding on
or affecting Borrower or any Subsidiary; or (c) result in, or require the
creation or imposition of, any Lien, not permitted by Section 7.1, on any of
Borrower’s or any Subsidiary’s properties. This Agreement constitutes, and each
other Loan Document executed by Borrower will, on the due execution and delivery
thereof, constitute, the legal, valid and binding obligations of Borrower
enforceable in accordance with their respective terms subject as to enforcement
only to

27



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditor rights generally and to general principles
of equity.
     SECTION 3.3 Government Approval and Regulation. No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by Borrower of this Agreement or any other Loan
Document. Neither Borrower nor any of its Subsidiaries is an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended,
or a “holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.
     SECTION 3.4 Pension and Welfare Plans. During the twelve-consecutive-month
period prior to the date of the execution and delivery of this Agreement and
prior to the date of any Borrowing hereunder, no steps have been taken to
terminate any Pension Plan, and no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a lien under Section
302(f) of ERISA. No condition exists or event or transaction has occurred with
respect to any Pension Plan which would result in the incurrence by Borrower or
any member of the Controlled Group of any liability, fine or penalty in excess
of $100,000,000. Neither Borrower nor any member of the Controlled Group has any
contingent liability with respect to any post-retirement benefit under a Welfare
Plan, other than liability for continuation coverage described in Part 6 of
Title I of ERISA.
     SECTION 3.5 Regulation U. Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans will be used for a purpose which violates, or would be
inconsistent with, Regulation U. Terms for which meanings are provided in
Regulations U are used in this Section with such meanings.
     SECTION 3.6 Taxes. Borrower and each of its Subsidiaries has to the best
knowledge of Borrower after due investigation filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges thereby shown to be owing, except any such taxes or charges which are
being contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books or which
the failure to file or pay could not reasonably be expected to have a Material
Adverse Effect.
     SECTION 3.7 Subsidiaries; Restricted Subsidiaries. Schedule 3.7 hereto
contains an accurate list of all of the presently existing Subsidiaries,
including, without limitation, Restricted Subsidiaries, of Borrower as of the
date of this Agreement, setting forth their respective jurisdictions of
incorporation or organization and the percentage of their respective capital
stock or, the revenue share attributable to the general and limited partnership
interests, as the case may be, owned by Borrower or other Subsidiaries. All of
the issued and outstanding shares of capital stock of such Subsidiaries which
are corporations have been duly authorized and issued and are fully paid and
non-assessable.

28



--------------------------------------------------------------------------------



 



ARTICLE IV
Conditions
     SECTION 4.1 Effectiveness. This Agreement shall become effective upon the
execution of this Agreement by all of the parties listed on the signature pages
hereto.
     SECTION 4.2 Initial Loan. Borrower shall be permitted to request Borrowings
under this Agreement on and after the Initial Funding Date, which shall occur
upon the prior or concurrent satisfaction or waiver of each of the conditions
precedent set forth in this Section 4.2.

  (a)   Resolutions and Officers Certificates. The Administrative Agent shall
have received from Borrower a certificate, dated the Initial Funding Date, of
the Secretary or Assistant Secretary of Borrower as to (i) resolutions of its
governing board, then in full force and effect authorizing the execution,
delivery and performance of this Agreement and each other Loan Document to be
executed by it; (ii) the incumbency and signatures of those of its officers
authorized to act with respect to this Agreement and each other Loan Document
executed by it; and (iii) its certificate of incorporation and bylaws; upon
which certificates each Lender may conclusively rely until it shall have
received a further certificate of an authorized officer of Borrower canceling or
amending such prior certificate.     (b)   Opinions of Counsel. The
Administrative Agent shall have received opinions, dated the Initial Funding
Date, addressed to the Administrative Agent, the other Agents and all Lenders,
from Bracewell & Giuliani LLP, counsel to Borrower, in a form reasonably
acceptable to the Administrative Agent and its counsel.     (c)   Closing Fees
and Expenses. The Administrative Agent shall have received for its own account,
or for the account of each Lender and other Agent, as the case may be, all fees,
costs and expenses due and payable pursuant hereto.     (d)   Financial
Statements. The Administrative Agent shall have received a certificate, signed
by an Authorized Officer of Borrower, stating that the audited consolidated
financial statements of Borrower and its Subsidiaries for fiscal year 2009 (the
“2009 Financials”) fairly present Borrower’s financial condition and that no
material adverse change in the condition or operations of Borrower and its
Subsidiaries, taken as a whole, from that reflected in the 2009 Financials has
occurred and is continuing from December 31, 2009 through July 20, 2010.     (e)
  Initial Funding Notice. The Administrative Agent shall have received the
Initial Funding Notice.     (f)   Litigation. The Administrative Agent shall
have received a certificate, dated the Initial Funding Date, signed by an
Authorized Officer of Borrower, stating that no litigation, arbitration,
governmental proceeding, Tax claim, dispute or administrative or other
proceeding shall be pending or, to the knowledge of Borrower, threatened against
Borrower or any of its Subsidiaries which purports

29



--------------------------------------------------------------------------------



 



      to affect the legality, validity or enforceability of this Agreement or
any other Loan Document.

  (g)   Purchase and Sale Agreements. The Administrative Agent shall have
received copies of the executed Purchase and Sale Agreements, certified as of
the Initial Funding Date as being true and correct by an Authorized Officer or a
secretary or assistant secretary of Borrower.     (h)   Schedule 3.7. The
Borrower shall have delivered Schedule 3.7 to this Agreement to the
Administrative Agent in a form reasonably satisfactory to the Administrative
Agent.     (i)   Other Documents. The Administrative Agent shall have received
such other instruments and documents as any of the Agents may have reasonably
requested.

The Administrative Agent shall notify Borrower, the other Agents and the Lenders
of the Initial Funding Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.2) at or prior to 3:00 p.m., New
York City time, on September 28, 2010 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).
     SECTION 4.3 All Loans. The obligation of each Lender to fund any Loan which
results in an increase in the aggregate outstanding principal amount of Loans
under this Agreement on the occasion of any Borrowing shall be subject to the
satisfaction of each of the conditions precedent set forth in this Section 4.3.

  (a)   Compliance with Warranties and No Default. Both before and after giving
effect to any Borrowing, the following statements shall be true and correct: (1)
the representations and warranties set forth in Article III shall be true and
correct with the same effect as if then made (unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date); and (b) no Default or Event of Default
shall have then occurred and be continuing.     (b)   Borrowings. The
Administrative Agent shall have received a Borrowing Request for such Borrowing.
    (c)   Fees. The Administrative Agent shall have received from Borrower
payment of any fees then due and owing under this Agreement or under any other
agreement between the Administrative Agent and Borrower with respect to this
Agreement or the transactions contemplated hereby.

30



--------------------------------------------------------------------------------



 



ARTICLE V
Affirmative Covenants
     Until the Commitments have expired or been terminated and all Obligations
shall have been paid in full and unless the Required Lenders shall otherwise
consent in writing, Borrower covenants and agrees with the Lenders that:
     SECTION 5.1 Financial Reporting and Notices. Borrower will furnish, or will
cause to be furnished, to each Lender and the Administrative Agent copies of the
following financial statements, reports, notices and information:

  (a)   within 90 days after the end of each Fiscal Year of Borrower, a copy of
the audited annual report for such fiscal year for Borrower and its
Subsidiaries, including therein consolidated balance sheets of Borrower and its
Subsidiaries as of the end of such fiscal year and consolidated statements of
earnings and cash flow of Borrower and its Subsidiaries for such fiscal year, in
each case certified (without qualification) by independent public accountants of
nationally recognized standing selected by Borrower;     (b)   within 45 days
after the end of each of the first three fiscal quarters of each fiscal year of
Borrower commencing with the fiscal quarter ending September 30, 2010, unaudited
consolidated balance sheets of Borrower and its Subsidiaries as of the end of
such fiscal quarter and consolidated statements of earnings and cash flow of
Borrower and its Subsidiaries for such fiscal quarter and for the period
commencing at the end of the previous fiscal year and ending with the end of
such fiscal quarter, certified by an Authorized Officer of Borrower;     (c)  
together with the financial statements described in (a) and (b), above a
compliance certificate, in substantially the form of Exhibit A or any other form
approved by the Administrative Agent, executed by an Authorized Officer of
Borrower;     (d)   within five (5) days after the occurrence of each Default, a
statement of an Authorized Officer of Borrower setting forth details of such
Default and the action which Borrower has taken and proposes to take with
respect thereto;     (e)   promptly after the sending or filing thereof, copies
of all material public filings, reports and communications from Borrower, and
all reports and registration statements which Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission or any national
securities exchange;     (f)   immediately upon becoming aware of the
institution of any steps by Borrower or any other Person to terminate any
Pension Plan, or the failure to make a required contribution to any Pension Plan
if such failure is sufficient to give rise to a Lien under Section 302(f) of
ERISA, or the taking of any action with respect to a Pension Plan which would
reasonably be expected to result in the requirement that Borrower furnish a bond
or other security to the PBGC or such Pension Plan,

31



--------------------------------------------------------------------------------



 



      or the occurrence of any event with respect to any Pension Plan which
would reasonably be expected to result in the incurrence by Borrower of any
liability, fine or penalty in excess of $100,000,000, or any material increase
in the contingent liability of Borrower with respect to any postretirement
Welfare Plan benefit, notice thereof;

  (g)   if not previously delivered pursuant to Section 4.2(g), then on or
before August 2, 2010, copies of the executed Purchase and Sale Agreements,
certified as of the date of delivery as being true and correct by an Authorized
Officer or a secretary or assistant secretary of Borrower; and     (h)   such
other information respecting the financial condition or operations of Borrower
or any of its Subsidiaries as any Lender through the Administrative Agent may
from time to time reasonably request.

     SECTION 5.2 Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply in all material respects with all applicable laws,
rules, regulations and orders where noncompliance therewith may reasonably be
expected to have a Material Adverse Effect, except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings.
     SECTION 5.3 Maintenance of Properties. Borrower will, and will cause each
of its Subsidiaries to, maintain, preserve, protect and keep valid title to, or
valid leasehold interest in, all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges or claims (including infringement claims with respect to patents,
trademarks, copyrights and the like) except as permitted pursuant to Section 7.1
and except for imperfections and other burdens of title thereto as do not in the
aggregate materially detract from the value thereof or for the use thereof in
their businesses (taken as a whole).
     SECTION 5.4 Insurance. Borrower will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies (subject to self-insured retentions) insurance with respect to its
properties and business against such casualties and contingencies and of such
types and in such amounts as is customary in the case of similar businesses.
     SECTION 5.5 Books and Records. Borrower will, and will cause each of its
Subsidiaries to, keep books and records which accurately reflect all of its
business affairs and transactions and permit the Administrative Agent and the
other Agents and each Lender through the Administrative Agent or any of their
respective authorized representatives, during normal business hours and at
reasonable intervals, to visit all of its offices, to discuss its financial
matters with its officers and to examine (and, at the expense of the
Administrative Agent or such other Agent or Lender or, if a Default or Event of
Default has occurred and is continuing, at the expense of Borrower, photocopy
extracts from) any of its books or other records.
     SECTION 5.6 Use of Proceeds. Borrower will, and will cause each Subsidiary
to, use the proceeds of the Loans for the purpose of funding payment of the
costs associated with the

32



--------------------------------------------------------------------------------



 



Acquisitions and to pay fees and expenses in connection with the Acquisitions
and this Agreement.
ARTICLE VI
Financial Covenant
     Until the Commitments have expired or been terminated and all Obligations
shall have been paid in full and unless the Required Lenders shall otherwise
consent in writing, Borrower covenants and agrees with the Lenders that:
     SECTION 6.1 Ratio of Total Debt to Capital. Borrower will not permit its
ratio (expressed as a percentage) of (i) the consolidated Debt of Borrower and
its Subsidiaries to (ii) Capital to be greater than 60% at the end of any fiscal
quarter beginning with the fiscal quarter ending September 30, 2010.
ARTICLE VII
Negative Covenants
     Until the Commitments have expired or terminated and all Obligations have
been paid in full and unless the Required Lenders shall otherwise consent in
writing, Borrower covenants and agrees with the Lenders that:
     SECTION 7.1 Liens. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon the
stock, assets, or indebtedness of Borrower or any of its Subsidiaries to secure
Indebtedness of Borrower or any other Person except:

  (i)   Liens on any property or assets owned or leased by Borrower or any
Subsidiary existing at the time such property or asset was acquired (or at the
time such Person became a Subsidiary); provided that in the case of the
acquisition of a Subsidiary such Lien only encumbers property or assets
immediately prior to, or at the time of, the acquisition by Borrower of such
Subsidiary;     (ii)   purchase money Liens so long as such Liens only encumber
property or assets acquired with the proceeds of the purchase money indebtedness
incurred in connection with such Lien;     (iii)   Liens granted by an
Unrestricted Subsidiary on its assets to secure Indebtedness incurred by such
Unrestricted Subsidiary;     (iv)   Liens on assets of a Restricted Subsidiary
securing Indebtedness of a Restricted Subsidiary owing to Borrower or to another
Restricted Subsidiary or Liens on assets of an Unrestricted Subsidiary securing
Indebtedness of an Unrestricted Subsidiary owing to Borrower, to a Restricted
Subsidiary or to another Unrestricted Subsidiary;

33



--------------------------------------------------------------------------------



 



  (v)   Liens existing on the Effective Date set forth on Schedule 7.1;     (vi)
  Liens arising under operating agreements;     (vii)   Liens reserved in oil,
gas and/or mineral leases for bonus rental payments and for compliance with the
terms of such leases;     (viii)   Liens pursuant to partnership agreements,
oil, gas and/or mineral leases, farm-out agreements, division orders, contracts
for the sale, delivery, purchase, exchange, or processing of oil, gas and/or
other hydrocarbons, unitization and pooling declarations and agreements,
operating agreements, development agreements, area of mutual interest
agreements, forward sales of oil, natural gas and natural gas liquids, and other
agreements which are customary in the oil, gas and other mineral exploration,
development and production business and in the business of processing of gas and
gas condensate production for the extraction of products therefrom;     (ix)  
Liens on the stock or other ownership interests of or in any Unrestricted
Subsidiary;     (x)   Liens for taxes, assessments or similar charges, incurred
in the ordinary course of business, that are not yet due and payable or that are
being contested as set forth in Section 3.6;     (xi)   pledges or deposits made
in the ordinary course of business to secure payment of worker’s compensation,
or to participate in any fund in connection with worker’s compensation,
unemployment insurance, old-age pensions or other social security programs;    
(xii)   Liens imposed by mandatory provisions of law such as for mechanics’,
materialmen’s, warehousemen’s, carriers’, or other like Liens, securing
obligations incurred in the ordinary course of business that are not yet due and
payable;     (xiii)   Liens in renewal or extension of any of the foregoing
permitted Liens, so long as limited to the property or assets encumbered and the
amount of Indebtedness secured immediately prior to such renewal or extension;
and     (xiv)   in addition to Liens permitted by clauses (i) through (xiii)
above, Liens on property or assets of the Borrower and its Subsidiaries if the
aggregate Indebtedness of all such Persons secured thereby does not exceed five
percent (5%) of Borrower’s Consolidated Assets; provided that nothing in this
definition shall in and of itself constitute or be deemed to constitute an
agreement or acknowledgment by the Administrative Agent or any Lender that the
Indebtedness subject to or secured by any such Lien ranks (apart from the effect
of any Lien included in or inherent in any such Liens) in priority to the
Obligations.

34



--------------------------------------------------------------------------------



 



     SECTION 7.2 Mergers. Borrower will not liquidate or dissolve, consolidate
with, or merge into or with, any other Person, or sell, lease or otherwise
transfer all or substantially all of its assets unless (a) Borrower is the
survivor of such merger or consolidation, and (b) no Default or Event of Default
has occurred and is continuing or would occur after giving effect thereto.
     SECTION 7.3 Asset Dispositions. Borrower will not, and will not permit any
of its Restricted Subsidiaries to, sell, transfer, lease, contribute or
otherwise convey, or grant options, warrants or other rights with respect to all
or substantially all of its assets. Notwithstanding the foregoing, nothing
herein shall prohibit any transfer of any assets from Borrower to any Subsidiary
of Borrower, from any Subsidiary of Borrower to Borrower or from a Subsidiary of
Borrower to another Subsidiary of Borrower.
     SECTION 7.4 Transactions with Affiliates. Borrower will not, and will not
permit any of its Subsidiaries to, enter into, or cause, suffer or permit to
exist any arrangement or contract with any of its other Affiliates unless such
arrangement or contract or group of arrangements or contracts, as the case may
be, are conducted on an arms-length basis; provided, however, that this Section
shall not apply to Apache Offshore Investment Partnership, a Delaware general
partnership, Apache Offshore Petroleum Limited Partnership, a Delaware limited
partnership, Main Pass 151 Pipeline Company, a Texas general partnership, and
Apache 681/682 Joint Venture, a Texas joint venture.
     SECTION 7.5 Restrictive Agreements. Borrower will not, and will not permit
any of its Subsidiaries to, enter into any agreement (excluding this Agreement,
or any other Loan Document) limiting the ability of Borrower to amend or
otherwise modify this Agreement or any other Loan Document. Borrower will not,
and will not permit any of its Restricted Subsidiaries to, enter into any
agreement which restricts or prohibits the ability of any Restricted Subsidiary
to make any payments, directly or indirectly, to Borrower by way of dividends,
advances, repayments of loans or advances, reimbursements of management and
other intercompany charges, expenses and accruals or other returns on
investments, or any other agreement or arrangement which restricts the ability
of any such Restricted Subsidiary to make any payment, directly or indirectly,
to Borrower.
     SECTION 7.6 Guaranties. Borrower will not, and will not permit any of its
Restricted Subsidiaries to, guaranty any Indebtedness not included in the
consolidated Debt of Borrower and its Subsidiaries in an aggregate outstanding
principal amount at any time exceeding $100,000,000.
ARTICLE VIII
Events of Default
     SECTION 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”:

  (a)   Non-Payment of Obligations. Borrower shall default in the payment or
prepayment when due of any principal of any Loan, or Borrower shall default

35



--------------------------------------------------------------------------------



 



      (and such default shall continue unremedied for a period of five
(5) Business Days) in the payment when due of any interest, fee or of any other
obligation hereunder.

  (b)   Breach of Warranty. Any representation or warranty of Borrower made or
deemed to be made hereunder or in any other Loan Document or any other writing
or certificate furnished by or on behalf of Borrower to the Administrative
Agent, any other Agent or any Lender for the purposes of or in connection with
this Agreement or any such other Loan Document is or shall be false or
misleading when made in any material respect.     (c)   Non-Performance of
Covenants and Obligations. Borrower shall default in the due performance and
observance of any of its obligations under Section 7.2 or under Article VI.    
(d)   Non-Performance of Other Covenants and Obligations. Borrower shall default
in the due performance and observance of any other agreement contained herein or
in any other Loan Document, and such default shall continue unremedied for a
period of 30 days after notice thereof shall have been given to Borrower by the
Administrative Agent or the Required Lenders.     (e)   Default on Other
Indebtedness. A default shall occur in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any direct
payment obligation of Borrower or any of its Restricted Subsidiaries in any
amount in excess of $100,000,000.     (f)   Pension Plans. Any of the following
events shall occur with respect to any Pension Plan: (a) the termination of a
Pension Plan if, as a result of such termination, Borrower or any member of its
Controlled Group could be required to make a contribution to such Pension Plan,
or would reasonably expect to incur a liability or obligation to such Pension
Plan, in excess of $100,000,000; or (b) a contribution failure occurs with
respect to any Pension Plan sufficient to give rise to a lien under Section
302(f) of ERISA with respect to a liability or obligation in excess of
$100,000,000.     (g)   Bankruptcy and Insolvency. Borrower or any of its
Restricted Subsidiaries shall (a) become insolvent or generally fail to pay, or
admit in writing its inability or unwillingness to generally pay, debts as they
become due; (b) apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestrator or other custodian for Borrower, or any of its
Restricted Subsidiaries, or any substantial part of the property of any thereof,
or make a general assignment for the benefit of creditors; (c) in the absence of
such application, consent or acquiescence, permit or suffer to exist the
appointment of a trustee, receiver, sequestrator or other custodian for
Borrower, or any of its Restricted Subsidiaries, or for a substantial part of
the property of any thereof, and such trustee, receiver, sequestrator or other
custodian shall not be discharged within 60 days, provided that Borrower and
each Restricted Subsidiary hereby expressly authorizes the Administrative Agent,

36



--------------------------------------------------------------------------------



 



      each other Agent and each Lender to appear in any court conducting any
relevant proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents; (d) permit or suffer to exist the
commencement of any bankruptcy, reorganization, debt arrangement or other case
or proceeding under any bankruptcy or insolvency law, or any dissolution,
winding up or liquidation proceeding, in respect of Borrower or any of its
Restricted Subsidiaries, and, if any such case or proceeding is not commenced by
Borrower or such Restricted Subsidiary, such case or proceeding shall be
consented to or acquiesced in by Borrower or such Restricted Subsidiary or shall
result in the entry of an order for relief or shall remain for 60 days
undismissed, provided that Borrower and each Restricted Subsidiary hereby
expressly authorizes the Administrative Agent and each Lender to appear in any
court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend their rights under the Loan Documents; or (e) take
any corporate or partnership action authorizing, or in furtherance of, any of
the foregoing.

  (h)   Judgments. Any judgment or order for the payment of money in an amount
of $100,000,000 or more in excess of valid and collectible insurance in respect
thereof or in excess of an indemnity with respect thereto reasonably acceptable
to the Required Lenders shall be rendered against Borrower or any of its
Restricted Subsidiaries and either (a) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order, or (b) such judgment
shall have become final and non-appealable and shall have remained outstanding
for a period of 60 consecutive days.     (i)   Change in Control. Any Person or
group of Persons (within the meaning of Section 13 or 14 of the Securities
Exchange Act) shall acquire beneficial ownership (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act) of 33 1/3% or more of the outstanding shares of common
stock of Borrower.

     SECTION 8.2 Action if Bankruptcy. If any Event of Default described in
Section 8.1(g) shall occur, the Commitments (if not theretofore terminated)
shall automatically terminate and the outstanding principal amount of all
outstanding Loans and all other obligations hereunder shall automatically be and
become immediately due and payable, without notice or demand.
     SECTION 8.3 Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in Section 8.2) shall occur for any
reason, whether voluntary or involuntary, and be continuing, the Administrative
Agent, upon the direction of the Required Lenders, shall by notice to Borrower
declare all of the outstanding principal amount of the Loans and all other
obligations hereunder to be due and payable and the Commitments (if not
theretofore terminated) to be terminated, whereupon the full unpaid amount of
such Loans and other obligations shall be and become immediately due and
payable, without further notice, demand or presentment, and the Commitments
shall terminate.

37



--------------------------------------------------------------------------------



 



ARTICLE IX
Agents
     Each of the Lenders hereby irrevocably appoints JPMorgan Chase Bank, N.A.
as Administrative Agent, and Citibank, N.A., Bank of America, N.A. and Goldman
Sachs Bank USA as Co-Syndication Agents, and authorizes each such Agent to take
such actions on its behalf and to exercise such powers as are delegated to such
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.
     Any bank serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
Borrower or any Subsidiary or other Affiliate thereof as if it were not an Agent
hereunder.
     The Agents and Lenders shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Agents and Lenders shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) each Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that such Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth herein, each Agent shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Subsidiaries that
is communicated to or obtained by the bank serving as such Agent or any of its
Affiliates in any capacity. Each Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 10.2) or in the absence of its own
gross negligence or willful misconduct. Each Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by Borrower or a Lender, and such Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to such Agent. None of the
Persons identified on the facing page of this Agreement as the “Co-Lead
Arrangers and Joint Bookrunners” (the “Arrangers”), or the Co-Syndication Agents
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement or any other Loan Document other than, except in the case of the
Arrangers, those applicable to all Lenders as such.
     The Administrative Agent and the other Agents shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement,

38



--------------------------------------------------------------------------------



 



instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. The Administrative Agent and the other
Agents also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent and the other Agents may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     Any Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of such Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and Borrower. Upon any such resignation, Borrower
shall have the right, in consultation with the Required Lenders, to appoint one
of the Lenders as a successor. If no successor shall have been so appointed by
Borrower and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.3 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

39



--------------------------------------------------------------------------------



 



ARTICLE X
Miscellaneous
     SECTION 10.1 Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
     (a) if to Borrower, to:

              Apache Corporation     2000 Post Oak Boulevard, Suite 100    
Houston, Texas 77056-4400
 
  Attention:   Matthew W. Dundrea
 
      Vice President and Treasurer
 
  Telephone:   (713) 296-6640
 
  Facsimile:   (713) 296-6458

          with a copy to:

              Assistant Treasurer     Apache Corporation     2000 Post Oak
Boulevard, Suite 100     Houston, Texas 77056-4400
 
  Telephone:   (713) 296-6642
 
  Facsimile:   (713) 296-6477

          and with copy to:

              Vice President and General Counsel     Apache Corporation     2000
Post Oak Boulevard, Suite 100     Houston, Texas 77056-4400
 
  Telephone:
Facsimile:   (713) 296-6204
(713) 296-6458

     (b) if to the Administrative Agent, to:

              JPMorgan Chase Bank, N.A.     Loan & Agency Services Group    
1111 Fannin Street, 10th Floor     Houston, Texas 77002
 
  Attention:   Monica Espitia
 
  Telephone:   (713) 427-6557
 
  Facsimile:   (713) 427-6307

          with a copy to:

40



--------------------------------------------------------------------------------



 



              JPMorgan Chase Bank, N.A.     707 Travis Street, 12th floor North
    Houston, Texas 77002
 
  Attention:   Debra Hrelja
 
  Telephone:   (713) 216-4039
 
  Facsimile:   (713) 216-8870

     (c) if to any other Lender, to it at its address (or telecopy number)
provided to the Administrative Agent and Borrower or as set forth in its
Administrative Questionnaire.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
     SECTION 10.2 Waivers; Amendments.
     (a) No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by Borrower therefrom shall
in any event be effective except in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
     (b) Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by Borrower and the Required
Lenders or by Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender or the Commitments without the written consent of such
Lender or each Lender, respectively, (ii) reduce the principal amount of any
Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of

41



--------------------------------------------------------------------------------



 



the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, or (v) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof or thereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or thereunder or make any
determination or grant any consent hereunder or thereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder or thereunder without the prior written consent of the Administrative
Agent.
     SECTION 10.3 Expenses; Indemnity; Damage Waiver.
     (a) Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by J.P. Morgan Securities, Inc. and the Agents, including the reasonable fees,
charges and disbursements of counsel for the Agents, in connection with the
preparation, execution and delivery of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by the Agents or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Agents or any Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or this Agreement.
     (b) Borrower shall indemnify the Agents, the Arrangers and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”), WHETHER OR NOT RELATED TO ANY NEGLIGENCE OF THE
INDEMNITEE, against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the actual or proposed
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
brought by a third party or by the Borrower and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) resulted from the gross negligence or
willful misconduct of such Indemnitee or (ii) arise in connection with any issue
in litigation commenced by Borrower or any of its Subsidiaries against any
Indemnitee for which a final judgment is entered in favor of Borrower or any of
its Subsidiaries against such Indemnitee.

42



--------------------------------------------------------------------------------



 



     (c) To the extent that Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent.
     (d) To the extent permitted by applicable law, Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions
or any Loan or the use of the proceeds thereof, except for any such claim
arising from such Indemnitee’s gross negligence or willful misconduct.
     (e) All amounts due under this Section shall be payable not later than
thirty (30) days after written demand therefor.
     SECTION 10.4 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender, each of Borrower and the Administrative
Agent must give their prior written consent to such assignment (which consent
shall not be unreasonably withheld), (ii) except in the case of an assignment to
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall be in increments of $1,000,000 and not less than $10,000,000 unless
each of Borrower and the Administrative Agent otherwise consent, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided further that
any consent of Borrower otherwise required under this paragraph shall not be
required if an Event of Default under Section 8.1 has occurred and is
continuing. Subject to acceptance and

43



--------------------------------------------------------------------------------



 



recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16, 2.17 and 10.3). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.
     (c) The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register and will provide
prompt written notice to Borrower of the effectiveness of such Assignment. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
     (e) Any Lender may, without the consent of Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (iv) if such Participant is not a Lender
or an Affiliate of a Lender, such Lender shall have given notice to Borrower of
the name of the Participant and the amount of such participation. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that

44



--------------------------------------------------------------------------------



 



such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (ii) and (iii) of the
first proviso to Section 10.2(b) that affects such Participant. Subject to
paragraph (f) of this Section, Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.8 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17(c) as
though it were a Lender.
     (f) A Participant shall not be entitled to receive any greater payment
under Section 2.14, 2.15 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless Borrower shall expressly agree otherwise in writing. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 2.16(e) as though it were a Lender.
     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank or, in the case of a Lender organized in a
jurisdiction outside of the United States, a comparable Person, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     SECTION 10.5 Survival. All covenants, agreements, representations and
warranties made by Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16, 2.17 and 10.3 and Article IX shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
     SECTION 10.6 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.1, this Agreement shall

45



--------------------------------------------------------------------------------



 



become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     SECTION 10.7 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 10.8 Right of Setoff. If an Event of Default shall have occurred
and be continuing and the Obligations of Borrower shall have been accelerated,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of Borrower against any of and all
the obligations of Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
     SECTION 10.9 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
     (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
     (b) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY

46



--------------------------------------------------------------------------------



 



ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN THE FIRST
SENTENCE OF PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
     (d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF NEW YORK. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
     SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 10.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 10.12 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory or
self-regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or

47



--------------------------------------------------------------------------------



 



any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) with the consent of Borrower or (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section by any Person or (B) becomes available to any Agent or any Lender
on a non-confidential basis from a source other than Borrower or any Person
obligated to maintain the confidentiality of such Information. Prior to
disclosing any Information under clause (c) above, the Agent or Lender required
or asked to make such disclosure shall make a good faith effort to give Borrower
prior notice of such proposed disclosure to permit Borrower to attempt to obtain
a protective order or other appropriate injunctive relief. For the purposes of
this Section, “Information” means all information received from Borrower
relating to Borrower or its business, other than any publicly available
information and such information that is available to any Agent or any Lender on
a non-confidential basis prior to disclosure by Borrower; provided that, in the
case of information received from Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     SECTION 10.13 Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of Borrower to
a Lender or any Agent under this Agreement shall be subject to the limitation
that payments of interest shall not be required to the extent that receipt
thereof would be contrary to provisions of law applicable to such Lender or
Agent limiting rates of interest which may be charged or collected by such
Lender or Agent. Accordingly, if the transactions contemplated hereby would be
illegal, unenforceable, usurious or criminal under laws applicable to a Lender
or Agent (including the laws of any jurisdiction whose laws may be mandatorily
applicable to such Lender or Agent notwithstanding anything to the contrary in
this Agreement or any other Loan Document but subject to Section 2.12 hereof)
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document, it is agreed as follows:
     (i) the provisions of this Section shall govern and control;
     (ii) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received
under this Agreement, or under any of the other aforesaid agreements or
otherwise in connection with this Agreement by such Lender or Agent shall under
no circumstances exceed the maximum amount of interest allowed by applicable law
(such maximum lawful interest rate, if any, with respect to each Lender and the
Agent herein called the “Highest Lawful Rate”), and any excess shall be
cancelled automatically and if theretofore paid shall be credited to Borrower by
such Lender or Agent (or, if such consideration shall have been paid in full,
such excess refunded to Borrower);
     (iii) all sums paid, or agreed to be paid, to such Lender or Agent for the
use, forbearance and detention of the indebtedness of Borrower to such Lender or
Agent hereunder or under any Loan Document shall, to the extent permitted by
laws applicable to such Lender or Agent, as the case may be, be amortized,
prorated, allocated and spread

48



--------------------------------------------------------------------------------



 



throughout the full term of such indebtedness until payment in full so that the
actual rate of interest is uniform throughout the full term thereof;
     (iv) if at any time the interest provided pursuant to this Section or any
other clause of this Agreement or any other Loan Document, together with any
other fees or compensation payable pursuant to this Agreement or any other Loan
Document and deemed interest under laws applicable to such Lender or Agent,
exceeds that amount which would have accrued at the Highest Lawful Rate, the
amount of interest and any such fees or compensation to accrue to such Lender or
Agent pursuant to this Agreement shall be limited, notwithstanding anything to
the contrary in this Agreement or any other Loan Document, to that amount which
would have accrued at the Highest Lawful Rate, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue to such Lender or Agent
pursuant to this Agreement below the Highest Lawful Rate until the total amount
of interest accrued pursuant to this Agreement or such other Loan Document, as
the case may be, and such fees or compensation deemed to be interest equals the
amount of interest which would have accrued to such Lender or Agent if a varying
rate per annum equal to the interest provided pursuant to any other relevant
Section hereof (other than this Section), as applicable, had at all times been
in effect, plus the amount of fees which would have been received but for the
effect of this Section; and
     (v) with the intent that the rate of interest herein shall at all times be
lawful, and if the receipt of any funds owing hereunder or under any other
agreement related hereto (including any of the other Loan Documents) by such
Lender or Agent would cause such Lender to charge Borrower a criminal rate of
interest, the Lenders and the Agents agree that they will not require the
payment or receipt thereof or a portion thereof which would cause a criminal
rate of interest to be charged by such Lender or Agent, as applicable, and if
received such affected Lender or Agent will return such funds to Borrower so
that the rate of interest paid by Borrower shall not exceed a criminal rate of
interest from the date this Agreement was entered into.
     SECTION 10.14 USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify Borrower in accordance with the Act.
     SECTION 10.15 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[SIGNATURES BEGIN ON FOLLOWING PAGE]

49



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            APACHE CORPORATION
      By:   /s/ Matthew W. Dundrea         Name:   Matthew W. Dundrea       
Title:   Vice President and Treasurer     

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

S - 1



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
      By:   /s/ Robert Traband         Name:   Robert Traband        Title:  
Managing Director     

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

S - 2



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Co-Syndication Agent and as a
Lender
      By:   /s/ Andrew Sidford         Name:   Andrew Sidford        Title:  
Vice President     

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

S - 3



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Co-Syndication Agent and as a Lender
      By:   /s/ Joseph Scott         Name:   Joseph Scott        Title:   Senior
Vice President     

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

S - 4



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA, as a Co-Syndication Agent and as a Lender
      By:   /s/ Alexis Maged         Name:   Alexis Maged        Title:  
Authorized Signatory     

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

S - 5



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page ARTICLE I DEFINITIONS   1
SECTION 1.1
  Defined Terms   1
SECTION 1.2
  Classification of Loans and Borrowings   14
SECTION 1.3
  Terms Generally   14
SECTION 1.4
  Accounting Terms; GAAP   14 ARTICLE II THE CREDITS   14
SECTION 2.1
  The Facility; Commitments   14
SECTION 2.2
  Loans and Borrowings   15
SECTION 2.3
  Requests for Borrowings   15
SECTION 2.4
  [Intentionally Omitted]   16
SECTION 2.5
  Funding of Borrowings   16
SECTION 2.6
  Extension of Maturity Date   16
SECTION 2.7
  Interest Elections   17
SECTION 2.8
  Termination and Reduction of Commitments   18
SECTION 2.9
  Repayment of Loans; Evidence of Debt   18
SECTION 2.10
  Prepayment of Loans   19
SECTION 2.11
  Fees   20
SECTION 2.12
  Interest   21
SECTION 2.13
  Alternate Rate of Interest   21
SECTION 2.14
  Increased Costs   22
SECTION 2.15
  Break Funding Payments   23
SECTION 2.16
  Taxes   23
SECTION 2.17
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs   24
SECTION 2.18
  Mitigation Obligations; Replacement of Lenders   26
SECTION 2.19
  Defaulting Lenders   27 ARTICLE III REPRESENTATIONS AND WARRANTIES   27
SECTION 3.1
  Organization   27
SECTION 3.2
  Authorization and Validity   27
SECTION 3.3
  Government Approval and Regulation   28
SECTION 3.4
  Pension and Welfare Plans   28
SECTION 3.5
  Regulation U   28

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
SECTION 3.6
  Taxes   28
SECTION 3.7
  Subsidiaries; Restricted Subsidiaries   28 ARTICLE IV CONDITIONS   29
SECTION 4.1
  Effectiveness   29
SECTION 4.2
  Initial Loan   29
SECTION 4.3
  All Loans   30 ARTICLE V AFFIRMATIVE COVENANTS   31
SECTION 5.1
  Financial Reporting and Notices   31
SECTION 5.2
  Compliance with Laws   32
SECTION 5.3
  Maintenance of Properties   32
SECTION 5.4
  Insurance   32
SECTION 5.5
  Books and Records   32
SECTION 5.6
  Use of Proceeds   32 ARTICLE VI FINANCIAL COVENANT   33
SECTION 6.1
  Ratio of Total Debt to Capital   33 ARTICLE VII NEGATIVE COVENANTS   33
SECTION 7.1
  Liens   33
SECTION 7.2
  Mergers   34
SECTION 7.3
  Asset Dispositions   35
SECTION 7.4
  Transactions with Affiliates   35
SECTION 7.5
  Restrictive Agreements   35
SECTION 7.6
  Guaranties   35 ARTICLE VIII EVENTS OF DEFAULT   35
SECTION 8.1
  Listing of Events of Default   35
SECTION 8.2
  Action if Bankruptcy   37
SECTION 8.3
  Action if Other Event of Default   37 ARTICLE IX AGENTS   38 ARTICLE X
MISCELLANEOUS   40
SECTION 10.1
  Notices   40
SECTION 10.2
  Waivers; Amendments   41
SECTION 10.3
  Expenses; Indemnity; Damage Waiver   42

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
SECTION 10.4
  Successors and Assigns   43
SECTION 10.5
  Survival   45
SECTION 10.6
  Counterparts; Integration; Effectiveness   45
SECTION 10.7
  Severability   46
SECTION 10.8
  Right of Setoff   46
SECTION 10.9
  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS   46
SECTION 10.10
  WAIVER OF JURY TRIAL   47
SECTION 10.11
  Headings   47
SECTION 10.12
  Confidentiality   47
SECTION 10.13
  Interest Rate Limitation   48
SECTION 10.14
  USA PATRIOT Act Notice   49
SECTION 10.15
  NO ORAL AGREEMENTS   49

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
SCHEDULES AND EXHIBITS
EXHIBITS:

     
Exhibit A
  Form of Compliance Certificate
Exhibit B
  Form of Assignment and Acceptance
Exhibit C
  Form of Borrowing/Interest Election Request

SCHEDULES:

     
Schedule 2.1
  Commitments
Schedule 3.7
  Subsidiaries; Restricted Subsidiaries
Schedule 7.1
  Liens

-iv-